Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the Request for Continued Examination as filed on 28 FEB 2022, incorporating the proceedings of AFCP 2.0/Advisory Action as mailed on 31 JAN 2022. 
	Amendments to claims 21, 23-27, 29-33, 36-38 have been entered. 
	No claims have been added or canceled. 
	As such claims 21-39 are pending and examined. 
Allowable Subject Matter
Claims 21-39, of which claims 21, 27, 33 are independent, are allowed. 
As per the rejection for non-statutory double patenting in view of US Patent No. 10,706,440, Applicant’s filing of a Terminal Disclaimer on 10 MAR 2022 has been received, and as such the rejection is overcome and withdrawn. 
With regard to the prior art: In the Final Rejection, mailed on 28 OCT 2021, claims 21-39 were rejected under 35 USC 103 as being unpatentable over Liu (US 2005/0154746) in view of Cryer (US 20050132042).  
Applicant’s extensive amendments and remarks as filed with the Request for Continued Examination on 28 FEB 2022 have been found persuasive, and as such the rejection is overcome/withdrawn. Examiner makes additional notation of newly relied upon reference Staib (US 20070282693). 
Liu as cited teaches a method for screening content upon receipt of a request for a URL related to a webpage, and screening the HTML categories of content visible on each page as requested or in real-time. Once the screening is completed, Liu generates ratings for the web page based on the categories – i.e. sensitive, non-as assigned from local or remote storage for use in content selection. Staib discloses tracking quantities of impression requests for a given page/URL  teaches tracking impression requests for a page, and comparing that to a threshold, and wherein the page is crawled for content after a certain number of requests have been received for the page as a whole, irrespective of previously collected/categorized of content. However, the combination of references does not fairly disclose the claimed method of combining both the quantities of impression requests as compared to the existence or appendage of a rating to the previously visited URL – i.e. the separated/divided counting of requests as compared to the categorization of a page, and using that information to continue the crawling/categorization process in order to provide a contextually appropriate advertisement. 
Examiner finds that the point of novelty exists in the order of the claimed limitations, as well as their reliance upon the preceding limitation’s execution. This required order further codifies that an improvement is found to traditional content crawling; the crawling and rating of the immense volume of internet content is rendered much more efficient in that only once a page has a certain level of traffic is said categorization/rating considered of interest to the advertiser, when consequences would be much higher for an inappropriate ad display.
In particular Examiner finds the newly presented amendments regarding the importance of the counting functionality throughout the claim – i.e. vital to multiple limitations - to be persuasive. Further, Examiner finds Applicant’s remarks/amendments as filed on 28 Feb 2022, in view of the previously held interview/AFCP 2.0 proceedings, to be particularly persuasive as Applicant clearly incorporated and highlighted limitations to which Examiner finds persuasive. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622